[Cite as State v. Kjerrumgaard, 2017-Ohio-5797.]


STATE OF OHIO                    )                      IN THE COURT OF APPEALS
                                 )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                           C.A. No.    28398

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
BANE KJERRUMGAARD                                       COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellant                                       CASE No.   CR 2015 05 1632

                                 DECISION AND JOURNAL ENTRY

Dated: July 12, 2017



        HENSAL, Presiding Judge.

        {¶1}    Bane Kjerrumgaard appeals from the judgment of the Summit County Court of

Common Pleas. We affirm.

                                                   I.

        {¶2}     After initially entering a plea of not guilty, Bane Kjerrumgaard pleaded guilty to

one count of failing to comply with the notice-of-change-of-address requirements under Revised

Code Section 2950.05, a felony of the third degree. The trial court sentenced Mr. Kjerrumgaard

to a three-year prison term, which it suspended, and placed him on 15 months of community

control. Mr. Kjerrumgaard subsequently pleaded guilty to a community-control violation, and

the trial court ordered continued community control. Thereafter, he pleaded guilty to yet another

community-control violation. At sentencing, the trial court revoked community control and

imposed the three-year prison sentence. The trial court appointed counsel for appeal.
                                               2


       {¶3}    Mr. Kjerrumgaard’s appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that she has reviewed the record and concluded that

there are no non-frivolous issues to be pursued on appeal. Mr. Kjerrumgaard’s counsel has also

moved to withdraw as counsel of record in this matter.           The record reflects that Mr.

Kjerrumgaard was served with a copy of his counsel’s brief, and that this Court issued a

Magistrate’s Order affording Mr. Kjerrumgaard an opportunity to raise arguments after review of

the Anders brief. Mr. Kjerrumgaard has not filed a brief on his own behalf.

                                               II.

       {¶4}    In her Anders brief, appellate counsel identified four possible issues for review:

(1) whether Mr. Kjerrumgaard waived his right to a community-control-violation hearing; (2)

whether he received ineffective assistance of counsel; (3) whether he was afforded all mitigation

rights that he was entitled to upon sentencing; and (4) whether he received an appropriate

sentence. Appellate counsel’s brief sets forth the applicable law for each of these issues and

addresses the relevant facts, but ultimately concludes that there are no issues that were not

wholly frivolous. Based upon this Court’s own full, independent examination of the record, we

agree that there are no appealable, non-frivolous issues in this case. See State v. Randles, 9th

Dist. Summit No. 23857, 2008–Ohio–662, ¶ 6. We, therefore, grant appellate counsel’s motion

to withdraw.

                                              III.

       {¶5}    Having reviewed the entire record and having found that no appealable issues

exist, this Court concludes that Mr. Kjerrumgaard’s appeal is meritless and wholly frivolous

under Anders. The motion to withdraw filed by Mr. Kjerrumgaard’s counsel is granted. The

judgment of the Summit County Court of Common Pleas is affirmed.
                                                 3


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



SCHAFER, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

KRISTEN KOWALSKI, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.